Citation Nr: 1633096	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  15-19 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bilateral lower extremity radiculopathy secondary to a low back disorder. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Air Force from October 1972 to October 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran and his wife offered oral testimony during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of this hearing is of record.

The Board remanded these issues in December 2015 for additional development.  Additional issues were remanded that included service connection for a psychiatric disorder, aid & attendance, and entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU) for the purpose of providing a statement of the case.  In April 2016, the RO granted TDIU and issued an SOC for the other two issues.  Because the TDIU was granted and the Veteran did not perfect an appeal of the denials of service connection for a psychiatric disorder and aid & attendance, these matters are not before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Additional records that relate to the claim are also stored electronically in Virtual VA and have been considered in this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a low back disorder and bilateral lower extremity radiculopathy secondary to a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran is not shown to have a current bilateral hearing loss disability that had its onset during service and or is otherwise be related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The duty to notify has been met.  See June 2012 VCAA/DTA Letter in Virtual VA, October 2015 Board Hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

Pursuant to the December 2015 remand, the Veteran was afforded a VA examination for his hearing loss and an opinion was obtained.  The examination and opinion are compliant with the remand and adequate upon which to base a decision.  The Veteran was interviewed, examined and audiological testing was performed.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  The functional impact of the Veteran's hearing loss was addressed and reported in the Veteran's own words.

Thus, the Board finds that the evidence of record is adequate upon which to base a decision with regard to the Veteran's claim and that there is no additional evidence which needs to be obtained as to this matter.

II. Legal Criteria and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable.

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

VA audiological examinations in April 2013 and February 2016 do not reflect hearing loss, as defined by VA regulations.  However, a March 2014 uninterpreted private audiogram shows bilateral hearing loss.  See VA Examination received April 2013, Medical Treatment Record - Non-Government Facility received April 2014, and C&P Exam received February 2016.  While this private audiogram was uninterpreted, this is a straightforward graph and the Board as finder of fact can interpret the chart to determine the numeric values of the pure tone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Court held that it could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicated that the Board was empowered to make such factual findings in the first instance).  These findings indicate a bilateral hearing loss disability.

Evidence of a current disability is the cornerstone for any claim for service connection.  See Brammer  v. Derwinski, 3 Vet. App. 223 (1992); see also Degmetich v. Brown, 104 F. 3d 1328 (1997).

As shown, there has been conflicting evidence as to whether or not the Veteran's current hearing loss impairment is significant enough to be a disability, as defined by 38 C.F.R. § 3.385.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Schoolman v. West, 12 Vet. App. 307, 310-11 1999); Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).

In weighing the probative value of these conflicting findings, the Boards finds that VA examinations are more persuasive.  These tests were carried out on two separate occasions 3 years apart and yielded similar findings.  In contrast, the private audiogram reflects significantly worse hearing with findings that have not been duplicated elsewhere.  The private examiner also provided no explanation for the discrepancy.

Even if the Board were to accept the private audiogram as evidence of a current hearing loss disability, there is insufficient evidence linking the Veteran's hearing loss to service.


Military records show that the Veteran worked as an aircraft mechanic during his many years of service.  See Certificate of Release or Discharge From Active Duty.  Based on his occupational specialty, he is found to have had acoustic trauma in service.  Despite this, the weight of the evidence is against finding that his current hearing loss is related to service.

The Veteran's September 1972 service enlistment examination shows pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
/
25
LEFT
10
15
10
/
15

A reference audiogram in April 1974 noted the Veteran was assigned to duty in noise in February 1974 and had findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
15
20
LEFT
25
20
15
10
20

During the Veteran's lengthy service many other audiograms were done that revealed minor variations from the initial testing; however, a January 1976 examination noted that the Veteran had mild hearing loss in the left ear.  See STR - Medical (152 PAGES).  The audiometry findings were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
15
LEFT
30
15
15
20
30

Notably, however, hearing thresholds improved in June 1978 and were actually better than the initial testing results.  At that time, the audiometry revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
15
10
10
5
5

Subsequent audiograms in June 1979, October 1980, March 1981, July 1981, April 1982, October 1984, January 1985, and January 1990 showed minor variations in both in worsening and improvement, but no significant change was shown.  See STR - Medical received September 2014.  

The Board also notes that even though the Veteran is shown to have reported worsening hearing during service, such as in January 1990, objective testing at that time revealed findings that were actually better than those shown on the reference audiogram of April 1974.  Thus, the evidence fails to show a hearing loss or significant downward shift in hearing in service.

There is no evidence that the Veteran had a hearing loss disability within his first post-service year.  Although there are no post-service records that date that far back, the earliest record related to his hearing is in October 2012 and notes complaints of hearing loss, but no objective hearing loss that meets the criteria for a hearing loss disability was found on April 2013 VA examination.  Therefore, service connection for a chronic disease on a presumptive basis under 38 C.F.R. § 3.309 is not available.  

Continuity of symptomatology is not shown since there is no evidence the Veteran reported having ongoing hearing loss since service.  Most notably there is a May 2011 treatment record that shows the Veteran did not have any hearing loss.  See page 103 of Medical Record - Non-Government Facility received November 2014.  Consequently, service connection under 38 C.F.R. § 3.303(b) is not warranted.

There is also no probative evidence of a nexus between the Veteran's service and his hearing loss.  The February 2016 VA opinion is against the claim.

The audiologist noted that there was no significant worsening of a threshold shift  when comparing the 1972 enlistment examination to the April 2013 VA examination findings.  Even though the audiologist did not directly address the private audiogram in 2014, she explained that reports of specific military related noise exposure and/or reports of any continuation of difficulties with hearing since service would be considered in formulating an opinion regarding current hearing loss.  However, in that regard, the examiner determined that there is a lack of objective evidence of permanent noise-induced loss of hearing over time in service based on frequency specific audiological testing.  

In rendering her opinion, she included findings from The Institute of Medicine that carried out a study mandated by Congress and sponsored by the Department of Veterans Affairs to provide an assessment of several issues related to noise-induced hearing loss and tinnitus associated with service in the Armed Forces since World War II.  She noted that in its landmark report Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006), the IOM stated that "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  She added that the 2013 exam indicated that there had been no clinically significant increase in thresholds for frequencies most commonly affected by noise exposure compared to the first exam in service.  Given these factors, the examiner determined that the Veteran's current hearing loss is less likely as not due to noise exposure in the military.

The Board concludes from her opinion and rationale that if the Veteran had a hearing loss related to service then it would not first appear during the 2014 private evaluation, particularly when an earlier audiogram did not reveal a hearing loss disability.  

The Veteran's statements asserting a nexus between his hearing loss and in-service noise exposure have been considered.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a neurological condition, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4  (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Sensorineural hearing loss is not the type of condition that is readily amenable to mere lay probative comment regarding its etiology, as the evidence shows that specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).

Accordingly, a preponderance of the evidence is against the claim, and service connection for a bilateral hearing loss disability is denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Regarding the remaining 2 issues on appeal, the Board finds that since there was not substantial compliance with the remand directives of December 2015, the case must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In seeking an opinion, the Board noted diagnoses of lumbar scoliosis, lumbar degenerative disc disease, and spinal stenosis found in the record for consideration.  Although the examiner included these diagnoses in the unfavorable opinion, she also noted that there was no documentation, diagnostic tests, or tabbed documents in VBMS of these diagnoses found on her review of the record.  Her rationale was that there is no medical evidence in the records to support a nexus between service and a diagnosis of back pain in recent years.  She also provided a rationale regarding March 2013 spinal stenosis of the cervical spine; a disability that is not on appeal.

The Board's prior remand noted the specific document that contained the diagnoses and the Board also "tabbed" the document in VBMS.  The document in question is a February 2013 MRI of the lumbar spine.  Lumbar diagnoses are also noted in medical records from Maxwell Air Force Base.  See STR - Medical received November 2014.  The fact that the nurse practitioner did not identify the document based on information provided in the remand or find any of these diagnoses based on her review of the record suggests a less than thorough review of the file.

Her rationale also appears to be solely based on the Veteran's medical records and does not take into consideration the complaints in service or the Veteran's reported history.  In light of these deficiencies, another opinion is needed.

Although the examiner also indicated there was no evidence of radiculopathy, there is a medical record from Maxwell Air Force Base that contains an active problem list that notes radiculopathy of the lumbosacral region.  See page 41 of STR - Medical.

The matter of the bilateral lower extremity radiculopathy secondary to a low back disorder is inextricably intertwined and must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran's VBMS and Virtual VA files to be reviewed by a physician for the purpose of providing an opinion regarding the claimed low back disability.  A notation that these records were reviewed must be included in the report.

a) The physician shall address the following:

* Identify and/or diagnose any disorder of the lumbar spine that has existed during the pendency of the appeal.

* Is it at least as likely as not (50 percent or greater probability) that a current low back disorder had its clinical onset during service, within one year of his separation from service, or is otherwise related to service?  

* Does the Veteran at least as likely as not have radiculopathy of either lower extremity that is directly related to service or caused or aggravated by a service-related low back disorder?

b) When rendering the opinions, the medical and lay evidence must be considered as well as his military occupational specialty as an aircraft mechanic that involved repeated bending and twisting over the course of his career.  Although the clinician is expected to independently review the file, his or her attention is directed to the following:

* A December 1988 medical history report in which the Veteran reported having back pain.  

* A January 1990 medical history report in which he reported having lower back pain.

  
* A February 2013 MRI of the lumbar spine that revealed mild scoliosis, disc bulges, and spinal stenosis.

c) The clinician must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, and if necessary cite to specific evidence in the file.

2.  Upon satisfactory completion of the above, readjudicate the issues on appeal.  If any benefit on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and provided an opportunity to respond.  The case should thereafter be returned to the Board for further appellate consideration.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


